PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated July 24, 2003, in which the appellant concedes that the instant order granting petition for attorney’s fees and costs without setting the amount is a nonfinal nonappealable order, the appeal is hereby DISMISSED. See Winkelman v. Toll, 632 So.2d 130 (FLA. 4th DCA 1994). This dismissal is without prejudice to appellant’s right to file a timely notice of appeal once a final order has been entered. All pending motions are denied as moot.
WEBSTER, DAVIS and BROWNING, JJ., concur.